Exhibit 99.1 Amaya Reports First Quarter 2016 Results MONTREAL, Canada, May 16, 2016 – Amaya Inc. (NASDAQ: AYA; TSX: AYA) today reported financial results for the first quarter ended March 31, 2016 and provided a performance update for the month of April 2016. As previously reported, during the first quarter 2016, Amaya changed its presentation currency from the Canadian dollar to the U.S. dollar. As such, unless otherwise noted, all dollar ($) amounts are in U.S. dollars. “Amaya remains focused,” said Rafi Ashkenazi, Interim Chief Executive Officer of Amaya. “During the first quarter, we continued to execute on our growth plans despite unexpected challenges, including management changes and the ongoing strategic alternatives process. We attracted new customers to PokerStars, continued to introduce changes to improve the overall poker experience, expanded our online casino offering and continued to invest in our emerging online sportsbook.” First Quarter 2016 Financial Summary(1) ThreeMonthsEnded March31, Year-over-Year Change $000’s, except percentages and per share amounts Revenues 6.0% Adjusted EBITDA 8.7% Net earnings from continuing operations 138.5% Adjusted Net Earnings 26.0% Diluted earnings from continuing operations per common share $ 0.28 $ 0.12 141.8% Adjusted Net Earnings per Diluted Share $ 0.43 $ 0.34 27.8% (1) For important information on Amaya’s non-IFRS measures, see below under “Non-IFRS and Non-U.S. GAAP Measures” and the tables under “Reconciliation of Non-IFRS Measures to Nearest IFRS Measures”. The comparative and historical figures disclosed herein and in Amaya’s financial statements and management’s discussion and analysis for the three months ended March 31, 2016 have been retrospectively adjusted to reflect the change in presentation currency to the U.S. dollar as if the U.S. dollar had been used as the presentation currency for all prior periods presented. First Quarter 2016 Financial Highlights · Revenues - Total revenues and real-money online revenues for the quarter increased 6.0% and 6.7%, respectively.Excluding the impact of year-over-year changes in foreign exchange rates, total revenues and real-money online revenues for the quarter would have increased by 13.9% and 14.0%, respectively.Real-money online poker revenues and real-money online casino and sportsbook combined revenues represented approximately 75% and 21% of total revenues for the quarter, respectively, as compared to 89% and 6%, respectively, for the first quarter of 2015. · Debt – Total long term debt outstanding at the end of the quarter was $2.57 billion with a weighted average interest rate of 5.1%. The reduction in long term debt during the quarter was primarily the result of a CDN $30 million debenture repayment. First Quarter 2016 Operational Highlights · Customer Registrations – Customer Registrations increased by 2.5 million to approximately 102 million at the end of the quarter. · Quarterly Real-Money Active Uniques (QAUs) – Total combined QAUs were 2.5 million, an increase of approximately 1.7% year-over-year, and PokerStars-only QAUs were 2.4 million, an increase of approximately 4.2% year-over-year. Approximately 97.5% of QAUs played online poker during the quarter, while Amaya’s online casino offerings had approximately 469,000 QAUs, which Amaya estimates is one of the largest casino player bases among its competitors, and its emerging online sportsbook offerings had approximately 169,000 QAUs. · Quarterly Net Yield (QNY) – Total QNY was $109, an increase of 4.1% year-over-year. Excluding the impact of year-over-year changes in foreign exchange rates, total QNY was $118, an increase of 12.1% year-over-year. · New Jersey – Amaya currently estimates that since its launch, PokerStars NJ has contributed to the growth of the New Jersey real-money online poker market, which according to the New Jersey Department of Gaming Enforcement, grew approximately 30% in the month of April year-over-year. In April 2016, its first full month of operation, PokerStars NJ accounted for approximately 46% of the total New Jersey real-money online poker revenue. Second Quarter 2016 Update · Revenues – For the month of April 2016, Amaya estimates that unaudited consolidated revenues were approximately $96 million, representing an increase of approximately 11% over April 2015. Of such revenues, 77% was attributable to real-money online poker estimated revenues and 21% was attributable to real-money online casino and sportsbook combined estimated revenues. Amaya estimates that such online poker revenues remained relatively flat over April 2015 while PokerStars-only real-money online poker estimated revenues increased 3%. Excluding the impact of year-over-year changes in foreign exchange rates, Amaya estimates that revenues were approximately $99 million, representing an increase of approximately 14% over April 2015. On the same basis, real-money online poker estimated revenues increased approximately 4% while PokerStars-only real-money online poker estimated revenues increased 7%. · Special Committee Update - The Special Committee’s review of strategic alternatives is active and ongoing, with the goal of determining the best outcome for Amaya and its shareholders.Specifically, the Special Committee’s financial advisor, Barclays Capital Canada Inc., has contacted a range of strategic and financial parties who might be interested in a transaction involving Amaya. To date, several parties, including David Baazov, who is on a leave of absence as Chairman and Chief Executive Officer of Amaya, have entered into confidentiality agreements with Amaya.A number of these parties have received management presentations and are conducting due diligence. While there can be no assurance that this process will result in a transaction of any kind, the Special Committee is focused on completing its review of strategic alternatives in a timely manner.The Special Committee believes the interests of Amaya and its shareholders are best served by maintaining confidentiality around the details of this process, but it will provide further updates to shareholders as circumstances warrant. While the Special Committee’s review of strategic alternatives is proceeding, the Board is also focused on ensuring that it is comprised of directors with an optimal range of expertise and experience.Mr. Baazov and Daniel Sebag, Amaya’s Chief Financial Officer, have advised the Board that they will not be standing for re-election as directors at Amaya’s upcoming annual shareholders meeting.The Board is actively engaged in identifying suitable director candidates with competencies that complement those of Amaya’s existing directors. As previously announced, the Special Committee’s mandate also includes responsibility for investigating allegations that have been made by the Autorité des marchés financiers (AMF) with respect to Mr. Baazov.That investigation by the Special Committee and its counsel is ongoing. · 2016 Guidance – The Special Committee of the Board of Directors has determined, in consultation with the Audit Committee of the Board, that while the Special Committee’s review of strategic alternatives is ongoing it remains inappropriate for Amaya to provide guidance with respect to its 2016 financial performance at this time. Financial Statements, Management’s Discussion and Analysis and Additional Information Amaya’s unaudited condensed consolidated financial statements and management’s discussion and analysis for the three months ended March 31, 2016, as well as additional information relating to Amaya and its business, can be found on SEDAR at www.sedar.com, Edgar at www.sec.gov and Amaya’s website at www.amaya.com. In addition to press releases, securities filings and public conference calls and webcasts, Amaya intends to use its investor relations page on its website as a means of disclosing material information to its investors and others and for complying with its disclosure obligations under applicable securities laws. Accordingly, investors and others should monitor the website in addition to following Amaya’s press releases, securities filings and public conference calls and webcasts. This list may be updated from time to time.
